— Appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Anil C. Singh, J.), entered on or about December 6, 2012, and said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated March 10, 2014, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Friedman, J.P., Renwick, Moskowitz and Richter, JJ. [Prior Case History: 2012 NY Slip Op 33514(U).]